Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 1 of 10 PageID #: 106




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

SCOTT SCHER,                                    §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §              CIVIL ACTION NO. 4:21-cv-48
                                                §
DEUTSCHE BANK TRUST COMPANY                     §
AMERICAS, ET AL.,                               §
                                                §
              Defendants.                       §


       DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM



       Defendants, Deutsche Bank Trust Company Americas, as Trustee for Residential

Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2006-QS14

(incorrectly named Deutsche Bank Trust Company Americas, as Trustee for Residential

Accredit Loans, Inc.), (“Deutsche Bank”) and PHH Mortgage Corporation (“PHH”),

(together, “Defendants”), files this Second Amended Answer and Counterclaim, and

respectfully show the Court as follows:

                                           ANSWER

       No answer is required with respect to the first introductory paragraph in Plaintiff’s First

Amended Original Petition and Verified Request for Temporary Restraining Order (the

“Complaint”) which begins with the phrase “Comes Now.”

                                           PARTIES

       Defendants admit the allegations in the first sentence under the paragraph heading

“Parties” in the Complaint.




DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                          Page 1
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 2 of 10 PageID #: 107




       Defendants deny the allegations in the second sentence under this paragraph heading

because Deutsche Bank has been improperly named. The correct name is Deutsche Bank Trust

Company Americas, as Trustee for Residential Accredit Loans, Inc., Mortgage Asset-Backed

Pass-Through Certificates Series 2006-QS14 and it may be served through its agent for service

of process. All other allegations are denied.

       Defendants deny the allegations in the third sentence under this paragraph heading. PHH

has been improperly described. PHH is a corporation and it may be served through its agent for

service of process. All other allegations are denied.

                                 JURISDICTION AND VENUE

       Defendants deny the allegations under the paragraph heading “Jurisdiction and Venue” in

the Complaint. This matter has been properly removed to this federal Court, where Defendants

agree jurisdiction and venue are proper.

                                     DISCOVERY LEVEL 2

       Defendants deny the allegations under the paragraph heading “Discovery Level 2” in the

Complaint. This matter has been properly removed to this federal Court, where the discovery

levels of the Texas Rules of Civil Procedure are no longer applicable.

                               MATERIAL PREDICATE FACTS

       In answer to the allegations in the first sentence under the paragraph heading “Material

Predicate Facts” in the Complaint, Defendants state that they lack knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore deny them.

       Defendants admit the allegations in the second sentence under this paragraph heading.

                     CAUSE OF ACTION – BREACH OF CONTRACT

       No answer is required with respect to the first sentence under the paragraph heading

“Cause of Action – Breach of Contract” in the Complaint because the allegations constitute legal


DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                        Page 2
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 3 of 10 PageID #: 108




conclusions. To the extent an answer is required, Defendants admit only that the law and

contract referenced speak for themselves. Defendants deny the allegations in the second and

third sentences under this paragraph heading.

        No answer is required with respect to the fourth sentence under this heading, including

the citations to regulations, because the allegations constitute legal conclusions. To the extent an

answer is required, Defendants admit only that the laws referenced speak for themselves.

Defendants deny the allegations in the fifth sentence under this paragraph heading.

                              CAUSE OF ACTION – NEGLIGENCE

        No answer is required with respect to the first sentence under the paragraph heading

“Cause of Action – Negligence” in the Complaint because the allegations constitute legal

conclusions. To the extent an answer is required, Defendants deny the allegations. Defendants

deny the remaining allegations under this paragraph heading.

                   REQUEST FOR TEMPORARY RESTRAINING ORDER

        In answer to the allegations in the first sentence under the paragraph heading “Request

for Temporary Restraining Order” in the Complaint, Defendants admit only that Plaintiff Scott

Scher (“Plaintiff”) makes the request noted therein. Defendants deny that Plaintiff is entitled to

any such relief and deny all liability.

        Defendants deny the allegations in the second through the eighth sentences under this

paragraph heading.

        In answer to the allegations in the ninth sentence under this paragraph heading,

Defendants admit only that Plaintiff makes the request noted therein. Defendants deny that

Plaintiff is entitled to any such relief and deny all liability.

        Defendants deny the allegations in the tenth sentence under this paragraph heading.




DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                            Page 3
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 4 of 10 PageID #: 109




        In answer to the allegations in the eleventh sentence under this paragraph heading,

Defendants admit only that Plaintiff makes the request noted therein. Defendants deny that

Plaintiff is entitled to any such relief and deny all liability.

        Defendants lack knowledge or information sufficient to admit or deny the allegations in

the twelfth sentence under this paragraph heading, and therefore deny those allegations.

                           REQUEST FOR RULE 194 DISCLOSURE

        In answer to the allegations under the paragraph heading “Request for Rule 194

Disclosure” in the Complaint, Defendants admit only that Plaintiff makes the request noted

therein. Defendants deny that Plaintiff is entitled to such disclosure and deny all liability.

                                               PRAYER

        No answer is required with respect to the allegations under the paragraph heading

“Prayer” in the Complaint. To the extent an answer is required, Defendants admit only that

Plaintiff seeks the relief stated therein. Defendants, however, deny that Plaintiff is entitled to any

such relief and deny all liability.

        Except as admitted, qualified, or otherwise stated herein, Defendants deny all allegations

contained in the Complaint.

                           AFFIRMATIVE AND OTHER DEFENSES

        Defendants assert the following affirmative and other defenses:

        1.      Plaintiff’s claims are barred, in whole or in part, by reason of Defendants’

compliance with applicable contracts and agreements.

        2.      Plaintiff’s claims are barred by the statute of limitations.

        3.      Plaintiff’s claims are barred by res judicata and collateral estoppel, including issue

and claim preclusion.

        4.      Plaintiff’s claims are barred by set-off and/or off-set.


DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                               Page 4
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 5 of 10 PageID #: 110




       5.      Plaintiff’s claims are barred in whole or in part by the doctrines of unclean hands,

laches, waiver, and/or estoppel (in all its forms).

       6.      Plaintiff’s claims are barred in whole or in part by his failure to mitigate his

damages, if any.

       7.      Plaintiff’s claims are barred in whole or in part by the statute of frauds, parol

evidence rule, merger, and economic loss doctrines.

       Plaintiff’s claims may also be barred by additional defenses that may arise during the

course of this litigation, which defenses Defendants reserve the right to assert.

                                        COUNTERCLAIM

       Deutsche Bank Trust Company Americas, as Trustee for Residential Accredit Loans,

Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2006-QS14 (“Deutsche Bank”)

and PHH Mortgage Corporation (“PHH”) plead the following counterclaims against Plaintiff and

his spouse, Rhonda Sexton, (hereinafter “Borrowers”) in accordance with the Federal Rules of

Civil Procedure, and would respectfully show the Court as follows:

                                             PARTIES

       1.      Borrowers are individuals who are domiciled in the State of Texas. Plaintiff has

appeared and may be served through is counsel appearing in this action. Rhonda Sexton may be

served at 981 Woodview Drive, Prosper, Texas 75078, or wherever she may be found.

       2.      Deutsche Bank is a New York chartered banking institution, which has appeared

in this lawsuit and may be served through its undersigned counsel.

       3.      PHH is a New Jersey corporation, which has appeared in this lawsuit and may be

served through its undersigned counsel.




DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                           Page 5
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 6 of 10 PageID #: 111




                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this counterclaim under 28 U.S.C. § 1332(a)(1)

because Deutsche Bank and PHH are each citizens of a different states than Borrowers, and the

amount in controversy exceeds $75,000 excluding interest and costs.

        5.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

party of the events or omissions giving rise to the claims asserted herein occurred in this district

and the property at issue is situated in this district.

                                                FACTS

        6.      Borrowers own property located at 981 Woodview Drive, Prosper, Texas 75078

(the “Property”). On July 13, 2006, Rhonda Sexton financed the purchase of the Property with a

loan in the original principal amount of $650,000.00 from Secure Mortgage Company (the

“Loan”). The Loan was memorialized by the execution of, among other things, the following

instruments by Borrowers: (1) Note (the “Note”), (2) a deed of trust (the “Deed of Trust”).

        7.      The Note and Deed of Trust require Borrowers to make monthly payments of

principal and interest. The Deed of Trust provides Secure Mortgage Company and its successors

and assigns with a power of sale if Borrowers default on the payment obligations. The power of

sale may be exercised by a court order.

        8.      Mortgage Electronic Registration Systems, Inc., acting solely as nominee for

Secure Mortgage Company, executed an assignment of the Deed of Trust, together with the

indebtedness or obligation described in the Deed of Trust and the monies due and to grow due

thereon with interest, to Deutsche Bank on or about January 22, 2011. PHH is the current

servicer of the Loan.

        9.      Borrowers defaulted on the Loan. Borrowers’ Loan is currently due for the July

1, 2016 payment. Because of Borrowers’ default, Borrowers were sent a notice of default and


DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                            Page 6
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 7 of 10 PageID #: 112




notice of intent to accelerate. The notice was sent to Borrowers’ last known address by certified

mail. Because Borrowers failed to cure their default within thirty days, Borrowers were sent a

notice advising Borrowers that the indebtedness owed on the Loan had been accelerated. The

acceleration letter was sent to Borrowers at Borrowers’ last known address by certified mail.

        10.    Plaintiff filed this lawsuit in an attempt to prohibit the mortgagee and mortgage

servicer from proceeding with the nonjudicial foreclosure sale that was scheduled for January 5,

2021.

        11.    Borrowers have enjoyed continuous and uninterrupted use of the Property for

more than four years without making a single payment on the Loan.

                          COUNT 1—JUDICIAL FORECLOSURE

        12.    Deutsche Bank and PHH incorporate for all purposes the allegations set forth in

each paragraph above.

        13.    Deutsche Bank and PHH have satisfied all conditions precedent.

        14.    Deutsche Bank and PHH seek entry of an order and judgment against Borrowers

under Texas Rule of Civil Procedure 309 (1) providing for the judicial foreclosure of the lien

encumbering the Property; (2) awarding Deutsche Bank and PHH their debt, damages, and costs;

and (3) further providing that the Property shall be sold at public auction in accordance with the

requirements of chapter 51 of the Texas Property Code in satisfaction of such judgment.

                            COUNT 2—WRIT OF POSSESSION

        15.    Deutsche Bank and PHH incorporates for all purposes the allegations set forth in

each paragraph above.

        16.    Upon the Court’s issuance of a judgment for foreclosure, Deutsche Bank and

PHH are further entitled to a writ of possession pursuant to Texas Rule of Civil Procedure 310.




DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                          Page 7
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 8 of 10 PageID #: 113




                   COUNT 3—IN THE ALTERNATIVE
         DECLARATORY JUDGMENT FOR NONJUDICIAL FORECLOSURE

        17.   Deutsche Bank and PHH incorporate for all purposes the allegations set forth in

each of the paragraphs stated above.

        18.   In the alternative, Deutsche Bank and PHH seek declaratory relief, setting forth

the respective rights, duties, and obligations of Deutsche Bank and PHH and Borrower under the

Note and Deed of Trust. Specifically, Deutsche Bank and PHH seek declarations that: (1)

Borrowers are indebted to Deutsche Bank and PHH under the Note; (2) Deutsche Bank is the

mortgagee and PHH is the mortgage servicer of the Loan and are authorized to enforce the terms

of the Note and Deed of Trust, including through foreclosure; (3) Borrowers are in default of

their Loan obligations; (4) Deutsche Bank and PHH, or its predecessors-in-interest and/or their

agents, provided Borrowers with all of the notices required to conduct a foreclosure sale under

the terms of the Note and Deed of Trust, and applicable law; and (5) that Deutsche Bank as

mortgagee and PHH as mortgage servicer and attorney-in-fact for Deutsche Bank is entitled to

conduct a nonjudicial foreclosure sale by providing Borrowers with only a notice of trustee’s

sale.

        19.   Any conditions precedent to the relief sought have occurred or have been

performed, tendered, or waived.

                                COUNT 4—ATTORNEYS’ FEES

        20.   Deutsche Bank and PHH incorporate for all purposes the allegations set forth in

each paragraph above.

        21.   The Deed of Trust expressly provides that any amounts paid by Lender—

including PHH as servicer of the Loan—to protect Lender’s interest in the Property and/or rights

under the Deed of Trust, including for reasonable attorneys’ fees, become additional debt

secured by the Deed of Trust.
DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                        Page 8
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 9 of 10 PageID #: 114




       22.     Because of Borrowers’ default and because of the referenced litigation, Deutsche

Bank and PHH have incurred and paid, and will continue throughout the pending litigation to

incur and pay, attorneys’ fees and expenses. Deutsche Bank and PHH are therefore entitled to an

award for all of the reasonable attorneys’ fees they have paid or will pay in connection with

protecting their interest in the Property and/or their rights under the Deed of Trust.

                                             PRAYER

       WHEREFORE, Deutsche Bank and PHH pray that, upon final hearing hereof, judgment

be rendered against Plaintiff, that Plaintiff take nothing by his claims and that Deutsche Bank

and PHH be awarded a judgment against Borrowers consistent with the relief pleaded herein,

including:

       (a)     an order awarding debt, damages, attorneys’ fees, costs, and interest thereon;

       (b)     an order foreclosing the lien evidenced by the Deed of Trust and ordering the sale

of the Property and a writ of possession in satisfaction or partial satisfaction of such judgment;

       (c)     in the alternative, a declaratory judgment providing for a nonjudicial foreclosure

of the Property; and

       (d)     all other and further relief to which Deutsche Bank and PHH may be entitled.




DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                            Page 9
Case 4:21-cv-00048-ALM Document 12 Filed 07/12/21 Page 10 of 10 PageID #: 115




                                             Respectfully submitted,

                                             /s/ Elizabeth K. Duffy
                                             Robert T. Mowrey
                                             Texas Bar No. 14607500
                                             rmowrey@lockelord.com
                                             Arthur E. Anthony
                                             Texas Bar No. 24001661
                                             aanthony@lockelord.com
                                             Elizabeth K. Duffy
                                             Texas Bar No. 24050535
                                             eduffy@lockelord.com
                                             LOCKE LORD LLP
                                             2200 Ross Avenue, Suite 2800
                                             Dallas, Texas 75201-6776
                                             (214) 740-8000 (Telephone)
                                             (214) 740-8800 (Facsimile)

                                           ATTORNEYS FOR DEFENDANTS/COUNTER-
                                           PLAINTIFFS

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on this 12th day
of July 2021 via e-filing on:

       Thomas C. Barron
       Law Offices of Thomas C. Barron
       P.O. Box 141323
       Dallas, Texas 75214
       tbarron@barronlawfirm.com
       Attorneys for Plaintiff/Counter-Defendant

                                             /s/ Elizabeth K. Duffy
                                             Attorney for Defendants/Counter-Plaintiffs




DEFENDANTS’ SECOND AMENDED ANSWER AND COUNTERCLAIM                                         Page 10
